--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
SERVICE AGREEMENT
 


THIS AGREEMENT dated for reference the 29th day of April 2014 replaces and
supersedes all previous agreements between the Service Provider and the Company.
 


BETWEEN:                     Carl Nesbitt
         (the “Service Provider”)


AND:                                American Magna Corp.
                  701 N. Green Valley Parkway, Suite 200 Henderson, Nevada,
89074
                (the “Company”)
 


WHEREAS:
 
 
A.  
The Company is a U.S. corporation in the business of mineral exploration; and

 
B.  
The Company desires to develop a resource property exploration program; and

 
C.  
The Company desires to retain the services of the Service Provider in the
capacity pursuant to the terms hereof; and

 
D.  
The Service Provider is providing services as the principal executive officer
and Director of the Company.

 


THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree as follows:
 


1.  
ENGAGEMENT AND DURATION: The Company hereby engages the Service Provider to
provide the services referred to in Section 3 hereof for the consideration
hereinafter set forth and the Service Provider hereby accepts such engagement by
the Company, all upon and subject to the terms and conditions of this Agreement.

 


2.  
TERM:  The Service Provider’s engagement shall continue as long as the Service
Provider remains the Company’s principal executive officer and serves as a
member of the Company’s Board of Directors.  The engagement shall terminate
immediately upon the Service Provider no longer being a Director or Officer of
the Company, unless reauthorized by the Company and agreed to by the Service
Provider.
 
No severance or termination benefits are payable under this Agreement. Nothing
herein shall prevent the Service Provider from offering or performing consulting
services to other individuals, businesses, or entities.

 


3.  
DUTIES: The Service Provider will utilize his expertise to:





 


 
1

 
 

--------------------------------------------------------------------------------

 



 
(a)  
Identify, assess and assist in the Company's acquisition of certain exploration
style properties that fit the parameters of the Company's business plan.

(b)  
Lead in project preparation and exploration from procurement and negotiation
through execution and completion, while continuing to monitor project status and
control execution to achieve project goals.

(c)  
Perform all duties generally consistent with serving as a public  company's
director and principal executive officer.



4.  
COMPENSATION:



4.1 Compensation:  In consideration for the services of the Service Provider to
be provided to the Company under this agreement, the Company will:


•  
Pay the Service Provider $750 per month for time and services provided to the
Company in relation to serving as an Officer of the Company and as a

member of the Company's Board of Directors.
 
•  
All travel charges, including air fare, meals, and lodging will be charged at
actual cost.



4.2 Payment Terms
 
 
(a) The Company will pay the service provider quarterly in advance based on an
invoice supplied to the Company by the Service Provider.

 
4.3 Monthly Reports
 
(a) The Service Provider will supply the Company with a monthly report that is
to summarize the activities undertaken on behalf of the Company during the
month.
 
5.  
CONFIDENTIALITY AND NON-DISCLOSURE:  The Service Provider agrees on behalf of
himself that any information provided to him by the Company of a confidential
nature will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement or as directed by legal or regulatory authority,
without the express written consent of the Company while this Agreement is in
effect.

 
6.  
WAIVER:  No consent or waiver, express or implied, by any party to this
Agreement of any breach or default by the other party in the performance of its
obligations under this Agreement or of any of the terms, covenants or conditions
of this Agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such party's performance or in the
terms, covenants and conditions of this Agreement. The failure of any party to
this Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such

 

 
 

--------------------------------------------------------------------------------

 



 
claim and shall not serve to modify, alter or restrict any such party's right to
assert such claim at any time thereafter.
 
7.  
NOTICES: Any notice relating to this Agreement or required or permitted to be
given in accordance with this Agreement shall be in writing and shall be
personally delivered or delivered by courier to the address of the parties set
out on the first page of this Agreement. Any notice shall be deemed to have been
received when delivered. Each party to this Agreement may change its address by
giving written notice of such change in this manner provided for above.

 
8.  
APPLICABLE  LAW:   This Agreement shall be governed by and construed in
accordance with the Jaws of the state of Nevada and the federal Jaws of the
United States applicable therein, which shall be deemed to be the proper law
hereof. The parties hereto hereby submit to the jurisdiction of the courts of
Nevada.

 
9.  
SEVERABILITY:  Ifany provision of this Agreement for any reason by declared
invalid, such declaration shall not effect the validity of any remaining portion
of the Agreement, which remaining portion remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated and
is hereby declared the intention of the parties that they would have executed
the remaining portions of this Agreement without including therein any such
part, parts or portion which may, for any reason, be hereafter declared invalid.

 
10.  
ENTIRE AGREEMENT:  This Agreement, hereto constitutes the entire agreement
between the parties hereto and there areno representations or warranties,
express or implied, statutory or otherwise other than set forth in this
Agreement and there are no agreements collateral hereto other than as are
expressly set forth or referred to herein. This Agreement cannot be amended or
supplemented except by a written agreement executed by both parties hereto.

 
11.  
INTERPRETATION: Any reference to gender includes all genders, and the singular
includes the plural and the body cotporate. No provision of this Agreement shall
be construed against any party by virtue of that party having drafted and
prepared this Agreement; it being acknowledged and agreed that both parties
participated in the negotiation, drafting and preparation of this Agreement. All
headings are inserted for reference only.

 
12.  
COUNTERPARTS:  This Agreement may be executed in counteiparts together shall
constitute one and the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date
set out on the first page of this Agreement.


    /s/ Carl Nesbitt
 

Per: Carl Nesbitt


 
American Magna Corp.
Per: Doug McGibbon, Secretary and Director
 
Authorized Signatory
 
    /s/ Douglas H. McGibbon



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------